Cite as 2015 Ark. 38

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-427

NATHANIEL SMITH, M.D., ET AL.                    Opinion Delivered   February 5, 2015
                   APPELLANTS

V.                                               MOTION FOR ORAL ARGUMENT


M. KENDALL WRIGHT AND JULIA E.
WRIGHT, INDIVIDUALLY AND ON
BEHALF OF THEIR MINOR
CHILDREN, G.D.W. AND P.L.W., ET
AL.                                              RESPONSES ORDERED.
                      APPELLEES

                                       PER CURIAM


       On January 23, 2015, the Appellants filed a motion for oral argument. In their

motion, the Appellants request that the court schedule a second oral argument and assert that

three justices were not able to attend the first oral argument on November 20, 2014.1

Appellants further contend that “Former Associate Justice Cliff Hoofman recused from this

case and was replaced by Special Justice Robert W. McCorkindale. Justice Hoofman’s term

has ended, and . . . Associate Justice Rhonda K. Wood replaced Justice Hoofman on the

Court. Justice Wood was not present at the oral argument on November 20, 2014.”

       On January 27, 2015, the Appellees filed their response to the motion for [second] oral



       1
         Chief Justice Hannah did not attend the oral argument because he was attending an
out-of-state court conference, but counsel was informed that he would participate and would
have access to the oral-argument video. Justices Wynne and Wood were not on the court
at that time.
                                     Cite as 2015 Ark. 38

argument and urge this court to deny the request for a second oral argument as unnecessary.

The Appellees assert that “Special Justice McCorkindale was specifically appointed by the

Governor as a Special Justice to hear ‘this specific case.’ . . . Special Justice McCorkindale was

present and participated in the oral argument held on November 20, 2014.                   Justice

McCorkindale was appointed specifically to preside over this case.”

       In their pleadings, the parties have taken competing positions regarding the justices

who will serve on this case. Accordingly, we direct the parties to advise this court by formal

response, within thirty days of this order, of any authority supporting their respective positions

regarding the justices who preside over this case. See, e.g., Hill v. State, 362 Ark. 659, 210

S.W.3d 123 (2005).

       Responses ordered.




                                                2